EXHIBIT 10.9

 

[FORM OF STOCK OPTION GRANT AGREEMENT TO

1999 FOUNDERS STOCK OPTION PLAN]

 

STOCK OPTION GRANT AGREEMENT

(Non-Qualified Stock Options)

 

THIS AGREEMENT, made as of this          th/rd day of
                                                                   between ON
Semiconductor Corporation (formerly known as SCG Holding Corporation) (the
“Company”) and                                                       (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the ON Semiconductor 1999
Founders Stock Option Plan (the “Plan”) to promote the interests of the Company
and its Affiliates and stockholders by providing the Company’s key employees and
others with an appropriate incentive to encourage them to continue in the employ
of the Company or its affiliates and to improve the growth and profitability of
the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Option”) with respect to              shares of
Common Stock of the Company.

 

2. Grant Date. The Grant Date of the Option hereby granted is
                    ,             .

 

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Board, shall
govern. All capitalized terms used and not defined herein shall have the meaning
given to such terms in the Plan.

 

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $                     .

 

5. Vesting Date. The Option shall become exercisable as follows: [INSERT VESTING
SCHEDULE HERE]; provided that, the number of shares to become exercisable on any
Vesting Date shall be rounded up to the nearest share, but in no event shall
more than              percent of the shares underlying the Option become
exercisable in any              period, nor shall more than the total number of
shares

 



--------------------------------------------------------------------------------

underlying the Option become exercisable. Notwithstanding the foregoing, in the
event of a Change in Control (as defined in the Plan), any portion of the Option
which has not expired pursuant to Section 6 below, shall become immediately
vested and exercisable on the date of such Change in Control.

 

6. Expiration Date. Subject to the provisions of the Plan, with respect to the
Option or any portion thereof which has not become exercisable, the Option shall
expire on the date the Participant’s Employment is terminated for any reason,
and with respect to any Option or any portion thereof which has become
exercisable, the Option shall expire on the earlier of: (i) 90 days after the
Participant’s termination of Employment other than for Cause, death or
Disability; (ii) one year after termination of the Participant’s Employment by
reason of death or Disability; (iii) the commencement of business on the date
the Participant’s Employment is, or is deemed to have been, terminated for
Cause; or (iv) the tenth anniversary of the Grant Date.

 

7. Company Call Rights. Upon a termination of the Participant’s Employment for
any reason prior to the existence of a Public Market, the Company shall have the
right, in its sole discretion, during the ninety-day period immediately
following the date of termination (the “Option Call Period”), to purchase for
cash any portion of the Option that has become exercisable on or before the date
of such termination of Employment for a purchase price equal to the Option
Spread, if any, determined as of the Valuation Date immediately preceding the
date that the Company exercises its right to purchase such Option multiplied by
the number of shares of Common Stock underlying such portion of the Option. Upon
written notice that the Company is exercising its right to purchase such portion
of the Option, such Option shall no longer be exercisable by the Participant
(unless otherwise agreed by the Company) and, upon payment by the Company, such
Option shall immediately become void and cancelled, without any further action
by the Participant or the Company or otherwise. Such payment shall be made
within ten days after the date that the Company notifies the Participant in
writing that it is exercising its right to purchase the Option hereunder,
provided that the Company may delay any such payment in the event such payment
will result in the violation of the terms or provisions of, or result in a
default or event of default under, any guarantee, financing or security
agreement or document entered into by the Company or any of its Affiliates and
in effect on such date (hereinafter a “Financing Agreement”). In the event the
payment of the purchase price is delayed as a result of a restriction imposed by
a Financing Agreement as provided above, such payment shall be made without the
application of further conditions or impediments as soon as practicable after
the payment of such purchase price would no longer result in the violation of
the terms or provisions of, or result in a default or event of default under,
any Financing Agreement, and such payment shall equal the amount that would have
been paid to the Participant if no delay had occurred plus interest for the
period from the date on which the purchase price would have been paid but for
the delay in payment provided herein to the date on which such payment is made
(the “Delay Period”), calculated at an annual rate equal to the average annual
prime rate charged during the Delay Period by a nationally recognized bank
designated by the Board. The Company may deduct from any payment provided
hereunder an amount equal to the applicable federal, state and local withholding
taxes.

 

A - 2



--------------------------------------------------------------------------------

8. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action.

 

9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

10. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

11. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware (United States of
America) without regard to the provisions governing conflict of laws.

 

A - 3



--------------------------------------------------------------------------------

14. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board in respect of the Plan, this
Agreement and the Option shall be final and conclusive. The Participant further
acknowledges that, prior to the existence of a Public Market, no exercise of the
Option or any portion thereof shall be effective unless and until the
Participant has executed the Management Stockholders’ Agreement and the
Participant hereby agrees to be bound thereby.

 

*         *         *         *         *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

ON Semiconductor Corporation (formerly known as SCG Holding Corporation)      

By:

   

Title:

         

[Participant’s name]

 

A - 4